21-03002-hcm Doc#6 Filed 03/26/21 Entered 03/26/21 14:12:35 Main Document Pg 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                             EL PASO DIVISION
   IN RE:                                                §
                                                         §
   BENJAMIN JOE GIRON,                                   §               Case No. 20-31151-hcm
                                                         §
                                                         §               Chapter 13
             Debtor.                                     §
                                                         §
   JOE T. MERAZ,                                         §
                                                         §
                                                         §
             Plaintiff,                                                  Adversary No. 21-03002-hcm
                                                         §
                                                         §
   v.
                                                         §
                                                         §
   BENJAMIN JOE GIRON,                                   §
                                                         §
             Defendant.                                  §

                                      STATEMENT REGARDING CONSENT

  TO THE HONORABLE H. CHRISTOPER MOTT,
  UNITED STATES BANKRUPTCY JUDGE:

           Joe T. Meraz, the Plaintiff, submits this Statement Regarding Consent pursuant to L. Rule

  9015(a)(2) and the Order Requiring Statement Regarding Consent entered in this adversary proceeding,

  and would show as follows:

           1.        The Plaintiff consents to entry of final orders and a final judgment by the Bankruptcy Court

  in this adversary proceeding.

                                                      Respectfully submitted,

                                                      KEMP SMITH LLP
                                                      P.O. Box 2800
                                                      El Paso, Texas 79999-2800
                                                      915.533.4424
                                                      915.546.5360 (FAX)
                                                      Attorneys for Joe T. Meraz

                                                      By:     /s/ James W. Brewer
                                                              James W. Brewer
                                                              jbrewer@kempsmith.com
                                                              Texas State Bar No. 02965200




  40T1756-Statement of Consent Giron 21-03002.DOCX
21-03002-hcm Doc#6 Filed 03/26/21 Entered 03/26/21 14:12:35 Main Document Pg 2 of 2



                                             CERTIFICATE OF SERVICE

          I certify that on March 26, 2021 a true and correct copy of this Statement has been served; 1)
  electronically via the Court’s electronic notice, and 2) mailed by first class, U.S. mail to the party listed
  below.


                                                                 /s/ James W. Brewer
                                                                James W. Brewer

  Benjamin Joe Giron
  5401 Montoya Dr.
  El Paso, Texas 79932




  40T1756-Statement of Consent Giron 21-03002.DOCX
